Hill, C. J.
(After stating the case.) The general demurrer was based on the ground that the allegations of the petition, considered as a whole, made the action one for slander, and as the petition did not contain any allegation that the defendant corporation expressly ordered and directed the officer to use the very words which he did use, no cause of action was set forth; and this was the construction which the court placed upon the petition, in his order sustaining the demurrer. The tort for which damages are asked was the wrongful discharge of the plaintiff, and the defamatory language used as a reason for such discharge. The petition is defective in failing to show a wrongful discharge of the plaintiff from his employment by the defendant. The contract of employment is not set out, nor the terms of employment, and these things constitute the basis of an action for a wrongful discharge and are necessary to a determination of the question as to whether the discharge was wrongful. The only damages that can be recovered as a result of a wrongful discharge are such damages as flow from a breach of the contract of employment, and a suit to recover damages for a wrongful discharge necessarily depends upon the contract and the breach thereof, and any tort complained of must be caused by the breach of the contract. Whenever an employer is wrongfully discharged, he has an election of one of three remedies, viz.: (1) to wait until the expiration of the time for which he was employed and then sue for the whole amount; or (2) to bring a quantum meruit *498for the time in which he worked under his contract; or (3) to bring his action for damages at once for a breach of contract. Rogers v. Parham, 8 Ga. 191; Britt v. Hays, 21 Ga. 157. Unless the contract of employment is for some definite time, the servant has no right of action on being discharged. Nor has he a right of action where he is discharged under the terms of the contract. If employed for a definite time, his right of action is dependent upon the wrongfulness of his discharge. 26 Cyc. 997. The petition in the present case is not to recover damages for a breach of contract, for none of the elements of such an action, and which are necessary to be shown before a recovery can be had, are set out in the petition.. The eases relied upon by learned counsel for plaintiff are all actions for breach of contract, and none of them seem to be applicable to the allegations of the petition now under consideration. The plaintiff says that the defendant inflicted upon him “a gross tort” in discharging him from emploj'ment for a supposed crime which he did not commit. This is not tantamount to an allegation of a wrongful breach oi any contract. He further says that the defendant thereby inflicted upon him great mental suffering, humiliation, and mortification ; that it tended to subject him to public contempt and ridicule among his friends and associates; that the circumstances surrounding his discharge were aggravated, and that the defendant is responsible to him in punitive and exemplary damages to recompense him for the gross tort inflicted upon him.
After giving to the allegations of the petition a most careful consideration, we are clear that the action is one for damages resulting from defamatory words in charging that the plaintiff had been guilty of stealing from the defendant in connection with his work. Such being the case, it is fully controlled by the decisions of the Supreme Court in Behre v. National Cash Register Co., and Southern Railway Co. v. Chambers, supra, where it is declared that “a corporation is not liable for damages resulting from speaking false, malicious, and defamatory words by one of its agents, even where in uttering such words the speaker was acting for the benefit of the corporation and within the scope of his agency, unless it affirmatively appears that the agent was directed or authorized by the corporation to speak the words in question.” As the petition failed to allege that the agent who used the defamatory language complained of was expressly authorized by the defendant to use' *499sucb language, the defendant corporation was not liable; for the slanderous language was the voluntary and tortious act of the speaker, and not of the defendant corporation; and the court did not err in sustaining the general demurrer and dismissing the petition. Entertaining this view of the case, it is not necessary t.o consider the ruling of the court on the special demurrer.

Judgment affirmed.